297 S.W.3d 674 (2009)
Beverly Kay FISCHER (Brown), Appellant,
v.
Lowell Dean FISCHER, Respondent.
Nos. WD 70347, WD 70605.
Missouri Court of Appeals, Western District.
December 1, 2009.
Anita I. Rodarte, Esq., Kansas City, MO, for appellant.
Jeremiah Kidwell, Esq., Kansas City, MO, for respondent.
Before: JAMES E. WELSH, P.J., and JAMES M. SMART and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Beverly Kay Fischer appeals the trial court's judgment denying her motion for an order allowing relocation pursuant to § 452.377, RSMo, and modifying the child custody provisions of the decree dissolving her marriage to Respondent Lowell Dean Fisher. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).